                Case 3:17-cv-04344-JD Document 329 Filed 02/06/20 Page 1 of 3




                                                                                                                    Kaveri Vaid
                                                                                                            213-992-4499 (main)
                                                                                                          kvaid@durietangri.com

February 6, 2020

VIA CM/ECF FILING (COURTESY COPY VIA MESSENGER)

Re: Michael McDonald et al. v. Kiloo APS et al.
    Case No. 3:17-cv-04344-JD

Dear Judge Donato:

        Plaintiffs refuse to produce the discovery foundational to their claims. Plaintiffs allege that
Defendants collected their “children’s Personal Data” without their consent through the Subway Surfers
app. Am. Compl. ¶¶ 30, 31. They further allege that these data were “combined” with other data “to
track and profile” their children for targeted advertising. Id., see also id. ¶ 111. These allegations
depend on whose data was collected, from what apps, and who knew about it. Defendants can only test
Plaintiffs’ claims through the discovery at issue here: (i) a list of apps on the mobile devices at issue
that were solely or partially used by the parent-Plaintiffs; and (ii) a list of all apps and websites Plaintiffs
allow their children to use, the dates of use, and the privacy settings used. See Ex. A (Interrogatory No.
6); Ex. B (RFP Nos. 22, 23, 25, and 37) (“other-apps discovery”). 1

        The case hinges on this discovery. Plaintiffs’ claims require them to demonstrate that
Defendants in fact collected information constituting their children’s “Personal Data.” But what
Plaintiffs call “children’s Personal Data” is in fact data about the parents’ mobile devices. These data
are associated with devices, not individuals. Am. Compl. ¶¶ 34-39. If the parent-Plaintiffs also used
apps that collected and transmitted device identifiers during the time period when their children played
Subway Surfers, then any advertising “profile” created from those identifiers would reflect the devices’
shared use. Such a “profile” does not reflect the activity or preferences of any one person, as anyone
who has tried to make sense of the recommendations offered by a shared Netflix or Amazon account can
attest. Although this may not be an issue if a device is used only by one person, Plaintiffs’ claims are
based on children’s usage, and children typically share their parents’ mobile devices. Case in point:
Each named Plaintiff in this action admits that all of the devices on which the child-Plaintiffs played
Subway Surfers were owned by the parent-Plaintiffs.

        Defendants cannot test Plaintiffs’ conflation of device-specific identifiers with their children’s
Personal Data without knowing (i) whether the parent-Plaintiffs also used apps that transmitted device
identifiers, and (ii) whether that data would have been commingled with data from Subway Surfers.
Assume, for example, that Plaintiffs’ allegations that device identifiers can be used to assemble a
“profile” are true, and that the profile indicates that the device associated with those identifiers runs the

1
  Pursuant to the Standing Order on Discovery in Civil Cases, Kiloo has met and conferred with Plaintiffs in an effort to
resolve these issues.
              Case 3:17-cv-04344-JD Document 329 Filed 02/06/20 Page 2 of 3

Hon. James Donato
February 6, 2020
Page 2

Bloomberg, LinkedIn, United Airlines, Caltrain, Uber, Venmo, and Subway Surfers. Under those
circumstances, no one but a lawyer would describe the device identifiers as “children’s Personal Data.”

        Plaintiffs’ theory of liability also depends on a finding that they did not consent to the collection
of the data at issue. This Court has recognized that both express and implied consent are defenses to
Plaintiffs’ claims. See ECF No. 270 at 14-15; see also Hill v. Nat’l Collegiate Athletic Assn., 7 Cal. 4th
1, 26 (1994) (“[T]he plaintiff in an invasion of privacy case must have conducted himself or herself in a
manner consistent with an actual expectation of privacy, i.e., he or she must not have manifested by his
or her conduct a voluntary consent to the invasive actions of defendant.”). If Plaintiffs allowed their
children to use other apps or websites that collected the same identifiers at issue here, and declined to
use privacy settings to protect that information, their conduct manifests consent to the collection of those
identifiers and their claims cannot stand.

        Plaintiffs must finally prove that data identifying their children were also collected by other apps
or websites. Plaintiffs claim the device identifiers allegedly collected through Subway Surfers were
“combined with other data” to “track” their children “across the Internet” and “across multiple online
platforms.” Am. Compl. ¶¶ 30-31, 34, 165. Plaintiffs make clear that this alleged combination of data
underpins their claim that Defendants’ conduct breached a reasonable expectation of privacy and was
highly offensive. To state the obvious, data can only be combined if there is other data to combine it
with. Plaintiffs’ claims thus depend on other apps or websites used by their children also collecting the
device identifiers at issue here. Without this combination of identifiers from more than one source, no
tracking profile could exist. But Plaintiffs refuse to disclose whether their children used other apps or
websites that collected their device identifiers and shared data with the SDK Defendants.

        Courts in similar privacy cases have recognized the centrality of the plaintiffs’ use of other apps
and services and permitted just this sort of discovery. See, e.g.,Order Regarding Discovery Disputes at
3, Opperman v. Path, No. 13-cv-00453-JST (N.D. Cal. Feb. 11, 2016), ECF No. 643 (in intrusion upon
seclusion case, noting that how “Plaintiffs treated their address book data with respect to other apps” is
“relevant” to issues in case, and permitting “up to five interrogatories regarding how Plaintiffs shared or
declined to share their address book data with other apps” (emphases added)); Olney v. Job.com, No,
12-cv-01724-LJO-SKO, 2014 WL 5430350, at *21 (E.D. Cal. Oct. 24, 2014) (“[o]ther websites Plaintiff
visited are also relevant because they may have similar consent procedures to Job.com or offer
registered users a similar opportunity to receive calls about educational opportunities. If Plaintiff visited
these websites, such evidence may be circumstantially relevant to the scope of Plaintiff’s consent to be
contacted when he interacted with Job.com through Resume–Now.”). The information sought here is
equally critical to Plaintiffs’ professed expectations of privacy, the nature and magnitude of the alleged
privacy intrusion, and whether they may have impliedly consented to the practices at issue.

        Plaintiffs have no basis to demand that Defendants defend against these allegations in the blind.
Plaintiffs claim that providing this information would invade their privacy. But they refuse to explain
how or why. Defendants do not seek any information relating to the actual use of apps or websites, such
as posts or other content created by children or parents. Indeed, Plaintiffs themselves admit that
revealing whether or not a child uses an app is not inherently an invasion of privacy: they have already
                 Case 3:17-cv-04344-JD Document 329 Filed 02/06/20 Page 3 of 3

Hon. James Donato
February 6, 2020
Page 3

agreed to provide usage dates and privacy settings for twelve prominent social networking apps. If
Plaintiffs are concerned that certain special categories of apps or websites used only by the parent-
Plaintiffs could be so sensitive that even revealing the mere fact of use would be an invasion of privacy
(e.g., adult entertainment), Defendants would have no objection to Plaintiffs proposing a reasonable list
of sensitive app categories for which they would withhold the names of the individual apps and instead
provide neutral placeholder names. Nor would Defendants object to Plaintiffs providing the Court with
the full list of apps on their phones and allowing the Court to decide whether particular apps are so
sensitive that even their names should not be disclosed to Defendants—in such a case, Defendants
would only ask that the Court provide a neutral placeholder name (for example, “App A”), so that
Defendants can at least determine how many apps on the devices were used by the parent-Plaintiffs. But
this narrow concern cannot justify the wholesale concealment of this discovery.

       Equally meritless is Plaintiffs’ claim that the Court’s order on the forensic inspection protocol,
ECF No. 320, has resolved this issue. Discovery by means of forensic inspection is inherently more
burdensome and invasive of Plaintiffs’ privacy than doing so by means of interrogatories. The question
of conducting written other-apps discovery has not previously been put before the Court, much less been
ruled on. See Opperman, No. 13-cv-00453-JST, ECF No. 643, at 3 (holding forensic inspection a
“disproportionate” method to conduct other-apps discovery, and permitting interrogatories instead).

        Defendants respectfully ask the Court to order Plaintiffs to provide: (i) a list of apps on the
mobile devices at issue during the time period at issue in the Complaint, identifying which apps are
solely or partially used by the parent-Plaintiffs; and (ii) a list of all apps and websites Plaintiffs allow
their children to use, the dates of use, and the privacy settings used.

        In the alternative, if the Court considers the discovery sought in point (i) too intrusive,
Defendants ask the Court to order Plaintiffs to disclose the number of apps on the phone during the time
period at issue in the Complaint, identify how many of those apps were used solely or partially by the
parent-Plaintiffs, and to deem it established that the parent-Plaintiffs used other apps that collected
device identifiers at issue in this case and made those device identifiers available to SDKs including the
SDK Defendants for the purpose of targeted or behavioral advertisements. 2

Sincerely,

/s/ Kaveri Vaid

Kaveri Vaid

Counsel for Defendant Kiloo APS


2
 Defendants also ask that the Court set a reasonable date certain for the production of this material, given that after Plaintiffs
were ordered to produce their “sniffing” analysis they waited over 4 weeks to turn it over. See Minute Entry, Rushing v.
Viacom, No. C-17-04492-JD (N.D. Cal. Jan. 02, 2020), ECF No. 112.
